PD-1075-15



                                                  l-.fa&fY). QOURTOFCRJMINAL
                                                               RECEIVEDAPPEALS
                                                                             IN
r \   \      r• \    C      x                                                 m 19 2015

r?J. 0. Y>
        IS ° X \9^n»
               \^oV 0                         C0URT ofRLEDIN
                                                       CRIMINAL APPEALS
fluA-y^^ 78 7!)                                      A!JS 19 2015
          r v'   v   r- \       p   i             Abel Acosta, Clerk



E«an5i»h o-V             \iV>-><l lo I'K l ^                                     \   if\A i •      \
           pec+^^'ln 0.5 K. ^|«»o TO p .                                  .
                                                                                                  00/




—\;',Vh«- C\w 6. CqV-i J idev^ti    o   w-,




                                                   fceHU** :£-)-IOC B)
                                                   1311 F/A 332 8                         7CSSO


CC'-F'W
2_                ^\K\1M Court Cf\ss AJum&R: F-)g-53o3 2-X




     V^\OT\0)\J Fotfl ExTE/UiSjo^/ OF T\m£ lb f\LB PETITION
                FoR Q\5QR£T1o/uA^ RSv\gu^;

     To "WE UCWOftftBLE JUDGE J of JPnQ Cou^t,


      fy^o^iov-v For EvAevASso^ O?'~r»wx^ ~T7> FiW Fou- PeTiTiow Fo^




                                                                       ^

         m Ccxje.Ayo/.£d2-53o^2rX.